DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-16 are pending. 


Double Patenting

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,500,823 in view of Vlad-Bubulac et al. (High. Performance Polymers, 18: 2.55-264, 2006).
Although the claims at issue are not identical, they are not patentably distinct from each other because:

A solvent is not mentioned. 
Vlad-Bubulac is directed to a composition comprising:
(A) a phosphorous containing aromatic polyester of the formula 

    PNG
    media_image1.png
    348
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    405
    media_image2.png
    Greyscale


	(B) A solvent is disclosed (Table 2).
One skilled in the art would have been motivated to have included a solvent in the claims of US ‘823 since the improved solubility allows them to be used for high performance engineering thermoplastics (Section 1 Vlad-Bubulac). Therefore, it would have been obvious to one skilled in the art to have included a solvent in US ‘823. 
Regarding claims 2, 13: Solvents of N,N-dimethylformamide (DMF) and tetrahydrofuran (THF) are disclosed. Given that the polymers are soluble in DMF and THF< it is reasonable to determine they are equivalent to solvents that are used in copper clad laminate preparation.




Claim Rejections - 35 USC § 102/103

Claim(s) 1-4, 7, 9-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vlad-Bubulac et al. (High. Performance Polymers, 18: 2.55-264, 2006).
	Regarding claim 1: Vlad-Bubulac is directed to a composition comprising:
(A) a phosphorous containing aromatic polyester of the formula 

    PNG
    media_image1.png
    348
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    405
    media_image2.png
    Greyscale

which is equivalent to the claimed formula I wherein X is a bivalent aromatic hydrocarbon group having 6 carbon atoms, which may be substituted, and Y is formula (i). 
Given the reactants below are terminated with H, it follows the resulting polymer is terminated with H (equivalent to R1 and R2 are H), or formula 
    PNG
    media_image3.png
    162
    157
    media_image3.png
    Greyscale
 wherein R2 is H. When R2 is H, R1 is not phenyl or naphthyl. 

    PNG
    media_image4.png
    281
    632
    media_image4.png
    Greyscale


	(B) A solvent is disclosed (Table 2).
	Vlad-Bubulac doesn’t mention the weight average molecular weight is from 1,000 to 20,000 which is concurrently a flame retardant and an active ester curing agent, n is from 1 to about 40, or that viscosity of from 0.02 to 0.25 dl/g at 25 C. However, the resulting polymer has excellent solubility in N,N-dimethylformamide (DMF) and tetrahydrofuran (THF) and a glass transition temperature of 180-194 C°. The polymers of the present invention are also soluble in DMF and THF and have a glass transition temperature of 170-230 C°. Hence, it is reasonable to conclude the polymers of Vlad-Bubulac have a weight average molecular weight is from 1,000 to 20,000 which is concurrently a flame retardant and an active ester curing agent, and n is from 1 to about 40, and the composition has an inherent viscosity of from 0.02 to 0.25 dl/g at 25C. 
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
	The above rejections were made in the sense of In re Fitzgerald (205 USPQ 594) (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Vlad-Bubulac, since the compositions of Vlad-Bubulac are essentially the same and made in essentially the same manner as Applicants’ compositions, wherein the burden to show that it is not the case is shifted to applicants; or in the sense of In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.
	Regarding claim 2: Solvents of N,N-dimethylformamide (DMF) and tetrahydrofuran (THF) are disclosed. Given that the polymers are soluble in DMF and THF, it is reasonable to determine they are equivalent to solvents that are used in copper clad laminate preparation.
Regarding claim 3: Given the reactants below are terminated with H, it follows the resulting polymer is terminated with the formula 
    PNG
    media_image3.png
    162
    157
    media_image3.png
    Greyscale
 wherein R2 is H. When R2 is H, R1 is not phenyl or naphthyl. 

    PNG
    media_image4.png
    281
    632
    media_image4.png
    Greyscale



The polymer of Vlad-Bubulac is equivalent to the structure of claim 3, wherein X is a bivalent aromatic hydrocarbon of 6 carbon atoms. 
Regarding claim 4: The polymer of Vlad-Bubulac is equivalent to the structure of claim 3, wherein X is a bivalent aromatic hydrocarbon of 6 carbon atoms. 
Regarding claim 7: The polymer of Vlad-Bubulac is equivalent to the structure of claim 3, wherein X is a bivalent aromatic hydrocarbon of 6 carbon atoms. 
Regarding claims 9-12: Vlad-Bubulac doesn’t mention the value for n. However, the resulting polymer has excellent solubility in N,N-dimethylformamide (DMF) and tetrahydrofuran (THF) and a glass transition temperature of 180-194 C°. The polymers of the present invention are also soluble in DMF and THF and have a glass transition temperature of 170-230 C°. Hence, it is reasonable to conclude the polymers of Vlad-Bubulac have a value for n within the scope of claims 9-12.
Regarding claim 13: Solvents of N,N-dimethylformamide (DMF) and tetrahydrofuran (THF) are disclosed. Given that the polymers are soluble in DMF and THF.
Regarding claim 14: Vlad-Bubulac is directed to a flame retardant composition comprising:
(A) a phosphorous containing aromatic polyester of the formula 

    PNG
    media_image1.png
    348
    554
    media_image1.png
    Greyscale

wherein 
    PNG
    media_image2.png
    251
    405
    media_image2.png
    Greyscale

which is equivalent to the claimed formula I wherein X is a bivalent aromatic hydrocarbon group having 6 carbon atoms, which may be substituted, and Y is formula (i). 

    PNG
    media_image3.png
    162
    157
    media_image3.png
    Greyscale
 wherein R2 is H. When R2 is H, R1 is not phenyl or naphthyl. 

    PNG
    media_image4.png
    281
    632
    media_image4.png
    Greyscale


	(B) A solvent is disclosed (Table 2).
	Vlad-Bubulac doesn’t mention the weight average molecular weight is from 1,000 to 20,000 which is concurrently a flame retardant and an active ester curing agent and the inherent viscosity of the composition. However, the resulting polymer has excellent solubility in N,N-dimethylformamide (DMF) and tetrahydrofuran (THF) and a glass transition temperature of 180-194 C°. The polymers of the present invention are also 
	A rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
	The above rejections were made in the sense of In re Fitzgerald (205 USPQ 594) (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Vlad-Bubulac, since the compositions of Vlad-Bubulac are essentially the same and made in essentially the same manner as Applicants’ compositions, wherein the burden to show that it is not the case is shifted to applicants; or in the sense of In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art.

Claim Rejections - 35 USC § 103

Claims 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vlad-Bubulac as applied to claim 1 above, and further in view of Hashimoto et al. (JP 2004/161805). 
The limitations of Vlad-Bubulac regarding claim 1 are incorporated here by reference. 
Regarding claim 5: Vlad-Bubulac is directed to a phosphorous containing aromatic polyester of the formula 

    PNG
    media_image1.png
    348
    554
    media_image1.png
    Greyscale


Vlad-Bubulac teaches the dicarboxylic acid includes terephthalic acid or isophthalic acid (Section 2.2 Synthesis). However an aliphatic dicarboxylic acid is not mentioned. 
Hashimoto is directed to a composition comprising:

    PNG
    media_image5.png
    223
    380
    media_image5.png
    Greyscale
. 
At the time of filing, a person of ordinary skill in the art would have found it obvious to substitute an aromatic dicarboxylic acid for an aliphatic dicarboxylic acid such as adipic acid (equivalent to X is an aliphatic group of 6 carbon atoms), and would have been motivated to do so because they are art recognized equivalents used for the same purpose of diacids in a polyester used for improving flame retardancy, and one of ordinary skill in the art would have a reasonable expectation of success in substituting one for the other. MPEP 2144.06(II). 
	Regarding claim 6: R1 include H, and when adipic acid is selected as the dicarboxylic acid results in a polyester wherein X is a linear alkylene of 6 carbon atoms. 
	Regarding claim 8: When adipic acid is selected as the dicarboxylic acid results in a polyester wherein X is a linear alkylene of 6 carbon atoms.
	Regarding claims 15-16: A printed wiring board is not mentioned in Vlad-Bubulac. 
Hashimoto is directed to a composition comprising a flame retardant phosphorous containing polyester composition that is used to make a printed wiring .


Response to Arguments

Applicant's arguments filed 12/09/2020 (herein Remarks) have been fully considered but they are not persuasive. 

Applicant argues (p. 9-10 Remarks) the claims have been amended to recite the composition has an inherent viscosity of 0.02 to 0.25 dl/g, which is significantly lower than the inherent viscosity disclosed by Vlad-Bubulac at Table 2. The goal of Vlad-Bubulac was to make high molecular weight polymers as in the first full paragraph of p. 256. 
. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768